—Appeal from order, Supreme Court, New York County (Carol Arber, J.), entered October 16, 1995, which, inter alia, denied respondents’ motion to reargue a prior order, same court and Justice, preliminarily enjoining respondents, in aid of arbitration, from soliciting or employing any of petitioner’s employees who have employment contracts, unanimously dismissed, as taken from a nonappealable order, with costs.
Although respondents denominated the motion as one to vacate a preliminary injunction, the IAS Court correctly characterized it as one to reargue, the motion papers merely rehashing points made on the first motion and containing no new facts that were unavailable to respondents at that time, the denial of which is nonappealable (Tiffany Brokers v Rakofsky, 88 AD2d 862; Silverstein v Silverstein, 130 AD2d 369). Were we to consider the merits of the appeal, we would affirm. Concur—Sullivan, J. P., Milonas, Ellerin, Williams and Mazzarelli, JJ.